AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of!   /   ·1
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     v.                                        (For Offenses Committed On or After November I, 1987)


                       Israel Chavez-Sanchez                                   Case Number: 3:19-mj-22094

                                                                               Thomas S :;ms
                                                                               Defendant's Attl ney
                                                                                                          Fl~               ED
                                                                                                       E-019
                                                                                                                 fomr.1       Jl .•

REGISTRATION NO. 8531 9298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint

 D was found guilty to count( s)
                                                                                                        ---
                                                                          SOUTH~Fll·J r11SlRiCT OF CALIFORNIA
                                                                                                                      ... -
                                                                                                      LlLl:M IJS Dl!:l"tRICT COURT

   after a plea of not guilty.                                                  ......~"'' ....... ~""'~"',..,,-- :JEPUTY

   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    l

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count( s)       ~~~~~~~~~~~~~~~~~~
                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ;ci TIME SERVED                            D

  ~ Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 1e defendant's possession at the time of arrest upon their deportatioi:s-or removtl. . v; IA-- Ht r{}AV\de z.,  f.
 pt\JGt°,:ft:ll~ds defendant be deported/removed with relative, c)< je. ft bu               charged in case tD ·

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. Ifordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Friday, May 24, 2019
                                                                             Date of Imposition of Sentence


                                                                             :M. icliae { J. Seng
                                                                             HONORABLE MICHAEL J. SENG
                                                                             UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                             3: 19-mj-22094
